Citation Nr: 1826130	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

	
1.  Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to February 7, 2011.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD from February 7, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 7, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2002 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision granted a 30 percent rating effective March 16, 2005.  In September 2008, the Veteran's rating was increased to 50 percent effective March 16, 2005.  Jurisdiction of the case presently resides with the RO in Baltimore, Maryland.

During the course of the appeal, in a February 2011 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 70 percent rating effective February 7, 2011.  In that rating decision, the RO assigned the increased rating effective the date of a VA examination.  The appeal period is from March 16, 2005, the day after the Veteran was released from active duty.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  This rating decision also deferred the issue of entitlement to TDIU pending further development.  

This matter was previously before the Board in December 2011, at which time the Board remanded the claim for additional development.  This matter was again remanded in March 2017 for additional development.  In compliance with these remand directives, a VA Form 21-8940, with a detailed educational and employment history was obtained.  An additional VA mental health examination and a social and industrial survey were also obtained.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

A November 2017 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU) effective February 7, 2011.  


FINDINGS OF FACT

1.  For the period prior to February 7, 2011, PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, chronic sleep impairment, and depressed mood.

2.  For the period from February 7, 2011, PTSD was manifested by no more than occupational and social impairment, with deficiencies in most areas, such as with periods of poor hygiene, irritability, difficulty in adapting to a worklike setting, anxiety, chronic sleep impairment, and depressed mood.

3.  The weight of competent, credible and probative evidence is that the Veteran's PTSD did not preclude him from procuring or following all forms of substantially gainful employment prior to February 7, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to February 7, 2011 have not been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.126, 4.130, 4.2, 4.3, 4.7; Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial rating in excess of 70 percent for PTSD from February 7, 2011 have not been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.126, 4.130, 4.2, 4.3, 4.7; Diagnostic Code (DC) 9411 (2017).

3.  The criteria for a TDIU prior to February 7, 2011 are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Rating of PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a staged rating is warranted.

PTSD is currently rated at 50 percent prior to February 7, 2011 and 70 percent from February 7, 2011 pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

DC 9411 and other DC's addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals  which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in March 2009, the previous versions of the regulations including references to DSM-IV apply.  

However, in Golden v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1018 (July 18,2017), the U.S. Court of Appeals for Veterans Claims (Court) noted that although GAF scores were designed to help quantify and summarize the severity of symptoms associated with mental disorders, the DSM-5 eliminated GAF scores because of their "conceptual lack of clarity" and "questionable psychometrics in routine practice." DSM-5 at 16.  The Court further commented,  "Although it is true that examiners no longer use these scores, an adjudicator is not permitted to rely on evidence that the American Psychiatric Association itself finds lacking in clarity and usefulness.  Any reliance on evidence that expert consensus-as adopted by VA-has determined to be unreliable would be impossible to justify with an adequate statement of reasons or bases."  Therefore, the Board will discuss the scores in the context of examinations governed by DSM-IV but will recognize the later expert evaluation of the shortcomings in the scores and apply appropriate weight.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the Federal Circuit stated that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

The such symptoms as language means for example, and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran and his representative assert that the 50 percent and 70 percent ratings for his PTSD do not accurately depict the severity of his disability during their respective stages.  They assert that the Veteran's symptoms present impairment more nearly approximating that of a 100 percent rating.

III.  History

The Veteran served as a U.S. Army infantryman with service in Southwest Asia from March to July 2004.  

Service treatment records (STRs) from the Darnall Army Community Hospital showed consistent impressions of PTSD starting in December 2004.  A December 16, 2004 STR shows that the Veteran had insomnia, hypervigilance, flashbacks, nightmares, tension, rage, anxiety, and depressed mood associated with traumatic experiences in Southwest Asia.  A December 30, 2004 treatment records shows that the Veteran had PTSD, mild, moderate.  He was increasingly angry.  He had marked sensitivity to noises, went for cover when he heard artillery, and could not go to the grocery store without becoming paranoid.  January 2005 treatment records show PTSD, mild stable.  He was taking medication including Prozac.  

In March 2005, the Veteran received an honorable administrative discharge for parenthood.    

In June 2007, the Veteran was afforded a VA examination.  The Veteran felt his relationship with his wife was improving and that he was doing better with his children.  He also felt like he was a little more withdrawn than he would have liked.  He reported being involved in two or three fights since returning from Iraq.  He reported that his relationships were improving and that he was furthering his education by attending college.  The VA examiner noted that the Veteran was clean and casually dressed for the VA examination.  His speech was spontaneous, clear, and coherent.  He appeared cooperative, friendly, and relaxed.  He reported sleeping only three to four hours per night, with no sleep during the day.  He also reported struggling with irritability, which had a mild effect on dealing with people.  The Veteran reported no hallucinations, inappropriate behavior, homicidal thoughts, or suicidal thoughts.  There was also no problem noted with activities of daily living.  The Veteran was able to remember remote dates of recent activities and immediately recall three objects after five minutes.  He reported that he was not employed but was a full time student in an on-line program.  The examiner found that the disorder was mild with only minimal impairment which could be improved with active treatment.    

A May 14, 2008 VA psychology consultation from the Temple, Texas VA Medical Center (VAMC) shows that the Veteran and his wife reported gradually worsening symptoms since the summer.  The Veteran was dressed in athletic clothes.  He sat looking at the floor.  He was articulate, but anxious.  The Veteran was guarded but cooperative.  He denied suicidal or homicidal ideation.  The Veteran was taking college classes, but was unable to complete his degree due to lack of focus and discomfort being in a classroom.  His grades were Bs.  Several days later, a VA psychiatrist interviewed the Veteran and noted his reports of occasional panic attacks and hearing voices.  His spouse reported that the Veteran appeared very confrontational with others. 

A May 19, 2008 VA treatment record from the Central Texas Health Care System (HCS) shows that the Veteran's wife reported that he spends all of his time in the house.  He was calm, cooperative, and quiet.  The Veteran reported that he had been having a lot of panic attacks, with heart racing and blurring vision.  These last for a couple of minutes, and happen two to three times per day.  The Veteran reported difficulty sleeping and low energy.  He had no suicidal ideation.  

The Veteran was afforded a February 7, 2011 VA examination.  The Veteran reported that he felt depressed 90 percent of the time.  He was clean, and casually dressed.  He reported that he had periods of not showering or changing clothes, the longest being ten days.  His affect was normal.  His mood was anxious.  He had no delusions or hallucinations.  His intelligence was average.  He reported problems falling asleep and staying asleep.  He reported experiencing panic attacks several times per day.  He reported having thoughts of hurting someone if they look at him for too long, but generally does not act on these thoughts.  He reported difficulties in controlling his anger.  The Veteran also reported that he misplaces things and is forgetful.  In terms of present symptoms of increased arousal, he had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He reported experiencing intrusive thoughts and flashbacks to Iraq on a daily basis.  He reported that he self-medicates his anxiety with marijuana.  H reported that he does spend time playing video games.  He reported that he last worked in a kitchen at a nursing home in 2008 and that he "would love to work" but can't be around people, and so lives on VA benefits and Social Security Supplemental Income for his family.   

A March 2011 VA treatment record shows that the Veteran reported panic attacks several times per day.  He reported that his last flashback was 1.5 weeks ago.  He denied general anxiety.  He reported that he slept four to five hours per night, which was adequate, and without daytime drowsiness.  He reported feeling sad a lot, more than half the time.  The Veteran reported that he avoids crowds, and that his first priority was addressing the panic symptoms.

An April 2011 VA psychiatry note shows that the Veteran's anxiety attacks were "nothing to write home about."  He reported that he was not severely depressed.  He denied suicidal or homicidal thoughts.  He reported that he was not sleeping as well as he would have liked.  A subsequent April 2011 VA treatment record shows that the Veteran did not have suicidal ideation or any intent or plan to harm himself or others.  He had no hallucinations or delusions.

A June 2011 VA treatment record showed that the Veteran did not have suicidal ideation.

Additional VA treatment records are substantially the same.

A May 2011 VA C&P Examination Consult showed that the Veteran was clean and casually dressed.  He reported enjoying regular contact with his girlfriend and daughter.  He was cooperative.  He reported that he rarely thinks about his mood, but that he gets depressed whenever he stops and thinks.  He reported difficulty concentrating.  He had recurrent and intrusive distressing recollections of the traumatic event.  He could not go a half day without anxiety or a panic attack.  He avoided crowds and people.  He also had chronic sleep impairment.  The Veteran was receiving inpatient treatment for marijuana abuse and alcohol abuse.  The Veteran was considering returning to school to pursue his college degree.  He was also considering going to cooking school or studying kinesthesiology.

A May 2011 Psychology Outpatient Note shows that the Veteran was enrolled in a group called "Going Back to School-Keys to Success."  This involved group discussion with a group.

A July 2013 VA examination shows that the VA examiner found that the Veteran's symptoms of PTSD do not preclude him from working.  The Veteran reported that he worked "under the table" jobs since service.  He last worked in at a nursing home in Texas for about 4-5 months in 2010.  He was alert, cooperative, and well groomed.  The VA examiner noted, "His lack of motivation, social isolation and irritability make it difficult for him to maintain relationships, both at work and in his personal life, however he is not precluded from employment as a result."  The Veteran reported that he last took classes one year ago.  

The Veteran was afforded a July 2017 VA Social Work Comprehensive Assessment.  The Veteran reported working prior to service as a truck driver, cook, fork lift operator, and package delivery driver.  He reported that he had worked with a relative remodeling a basement two to three years earlier and had attended community college over a two year period.  The Veteran presented as alert, oriented, and casually dressed, with unkempt hair and beard.  He denied suicidal ideation and had no delusions or psychosis.  He displayed difficulties with short and long term memory.  The Veteran's PTSD was manifest by periods of feeling depressed, fluctuating appetite, irritability, difficulty concentrating, difficulty remembering, poor hygiene, feeling anxious "most days" with panic attacks, isolation, agoraphobia, avoidance, hypervigilance, flashbacks, and sleep disturbance.  The Veteran reported that he received mental health and substance abuse treatment through the STEP program in 2010-2011.  He successfully completed the program.  However, he did not follow up with outpatient treatment.  The Veteran reported that he had not engaged in treatment since then.

The July 2017 VA examiner opined in part that "Per review of the EMR and Veteran's self-report, [the] Veteran's symptoms of PTSD have not improved, and in fact, may have worsened as indicated by the veteran not engaging in medical or mental health treatment; being unemployed for three years; and lack of perspective primary support."  The VA examiner found that the Veteran displayed severe difficulty with occupational and social functioning.  The VA examiner opined that without treatment it was unlikely that symptoms would improve.  The VA examiner concluded that the Veteran's symptoms of avoidance, hypervigilance, poor sleep, social isolation, low motivation, substance use, and irritability make it difficult for him to leave the house to seek employment, and maintain personal and professional relationships.  

In the January 2018 Informal Hearing Presentation (IHP), the Veteran and his representative asserted that the evidence of record establishes the symptoms of posttraumatic stress disorder present an occupational impairment more nearly approximating that of total.  

IV.  Analysis

The Veteran is competent to report his feelings, including anxiety, chronic sleep impairment, and depressed mood.  He is competent to report that he has been diagnosed with PTSD.  The Board finds these reports credible.

A.  Prior to February 7, 2011

The appeal period is from March 16, 2005, the day after the Veteran was released from active duty.  

The Veteran has competently and credibly endorsed symptoms of difficulties related to anxiety, chronic sleep impairment, and depressed mood.  The Board assigns significant probative weight to the Veteran's lay reports of his symptoms, including those exhibited at the time of the June 2007 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's PTSD is currently rated at 50 percent under Diagnostic Code (DC) 9411, 38 C.F.R. §§ 4.130.  This was based upon anxiety, chronic sleep impairment, and depressed mood.  The weight of competent lay and medical evidence indicates that he does not warrant a higher evaluation.  A higher evaluation of 70 percent is not warranted unless there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The record for the period just prior to the Veteran's release from active duty shows that in January 2005 his PTSD was mild and stable.  The June 2007 VA examination noted that the Veteran was clean and casually dressed.  He reported no hallucinations, inappropriate behavior, homicidal thoughts, or suicidal thoughts.  There was also no problem with activities of daily living.  The Veteran had fewer nightmares.  The VA treatment records and June 2007 VA examination have reflected that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  Subsequent May 2008 VA treatment records show that a VA psychology consult from the Temple, Texas found that the Veteran was articulate, but anxious.  He denied suicidal or homicidal ideation.  The Veteran was taking college classes, but was unable to complete his degree due to lack of focus and discomfort being in a classroom.  By May 19, 2008 VA treatment records show that his panic attacks lasted for a couple of minutes, and happened two to three times per day but with no reported curtailment of activities.  He had no suicidal ideation, and was calm, cooperative, and quiet.  The Board assigns significant probative weight to these contemporaneous medical treatment records.

Here, the most probative evidence is the results of the June 2007 VA examination as well as the subsequent contemporaneous medical records, indicating the Veteran continued to have consistent PTSD symptoms.  The Veteran's disability picture most closely approximates that of a 50 percent rating for PTSD.  He did not have deficiencies in most areas.  He was able to earn Bs in college courses, maintain personal hygiene, and did not have near-continuous panic, as would suggest a higher 70 percent rating.  His PTSD symptoms were relatively consistent and stable throughout this time period.  For example, the Veteran consistently denied suicidal ideation, and there is no indication that suicidal ideation significantly interfered with the Veteran's occupation or social functioning.  As such, there is also not sufficient evidence that the Veteran's symptoms are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  See Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  Consequently, a rating in excess of 50 percent for PTSD is not warranted.

B.  From February 7, 2011

The Veteran competently and credibly endorsed symptoms of difficulties related to periods of poor hygiene, irritability, difficulty in adapting to a worklike setting, anxiety, chronic sleep impairment, and depressed mood.  The Board assigns significant probative weight to the Veteran's lay reports of his symptoms, including those exhibited at the time of the VA examinations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's PTSD is currently rated at 70 percent under Diagnostic Code (DC) 9411, 38 C.F.R. §§ 4.130.  This was based upon difficulty in adapting to a worklike setting, anxiety, chronic sleep impairment, and depressed mood.  The weight of competent lay and medical evidence indicates that a higher evaluation is not warranted.  A higher evaluation of 100 percent is not warranted unless there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

At the February 7, 2011 VA examination, the Veteran reported that he felt depressed 90 percent of the time.  He reported that he has periods of not showering or changing clothes, the longest being ten days.  His affect was normal.  His mood was anxious.  He had no delusions or hallucinations.  The Board finds this to be highly probative.  The March 2011 VA treatment record shows that the Veteran reported panic attacks several times per day.  He reported that he slept four to five hours per night, which was adequate.  He reported that his last flashback was 1.5 weeks ago.  He denied general anxiety.  The April 2011 VA psychiatry note shows that the Veteran's anxiety attacks are "nothing to write home about."  He reported that he was not severely depressed.  He denied suicidal or homicidal thoughts.  He had no hallucinations or delusions.  The June 2011 VA treatment record shows that the Veteran did not have suicidal ideation.  The May 2011 VA C&P Examination Consult showed that the Veteran was clean and casually dressed.  He reported enjoying regular contact with his girlfriend and daughter.  He could not go a half day without anxiety or a panic attack.  He avoided crowds and people.  He also had chronic sleep impairment.  The Veteran was considering returning to school.  A May 2011 Psychology Outpatient Note shows that the Veteran was enrolled in a group called "Going Back to School-Keys to Success."  This involved group discussion.  The Board assigns these VA examinations and contemporaneous VA treatment records significant probative weight.

More recently, the Veteran was afforded a July 2017 VA Social Work Comprehensive Assessment and July 2017 VA examination.  They showed that the  Veteran's PTSD was manifest by periods of feeling depressed, fluctuating appetite, irritability, difficulty concentrating, difficulty remembering, poor hygiene, feeling anxious "most days" with panic attacks, isolation, agoraphobia, avoidance, hypervigilance, flashbacks, and sleep disturbance.  

Here, the contemporaneous VA treatment records and VA examinations have reflected that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran's symptoms wax and wane in frequency across this stage of the appeal period, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's PTSD.  His symptoms are not constant, and most closely approximate a 70 percent rating.  A higher 100 percent rating would require a disability picture with evidence such gross impairment in thought processes or communication,  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran was able to manage through college courses, and associate with his girlfriend and daughter, as evidenced by the May 2011 VA treatment record.  The Veteran has consistently denied hallucinations and suicidal ideation, and there is no indication that suicidal ideation has significantly interfered with the Veteran's occupation or social functioning.  As such, there is also not sufficient evidence that the Veteran's symptoms are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  See Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  Consequently, a rating in excess of 70 percent for PTSD is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

C.  TDIU prior to February 7, 2011

A November 2017 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU) effective February 7, 2011.  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran stated during his July 2013 VA examination that he worked "under the table" jobs since his discharge from the military.  He last worked in a nursing home in Texas for about four to five months in 2010.  He stated that he was taking classes at a community college and last took classes one year prior to the examination.  The VA examiner stated that the Veteran's lack of motivation, social isolation and irritability make it difficult for him to maintain relationships, both at work and in his personal life.  

February 7, 2011 was the earliest date that an inability to engage in any form of substantially gainful employment was raised by the record at a VA examination.  Moreover, this was also the date that the Veteran met the statutory requirement to establish entitlement to TDIU.  Prior to February 7, 2011, the record shows that the Veteran took college classes.  A July 2013 VA examination reported that he worked "under the table" jobs since service.  Although the Veteran had difficulty with motivation and in working productively with others, he reported that he had experience as a cook, remodeling worker, and truck or delivery driver and that he could use a computer.  He also managed various disability and supplemental income payments and cared for children prior to February 7, 2011.  Therefore, the Board finds that the weight of competent, credible and probative evidence was that PTSD did not preclude him from procuring or following all forms of substantially gainful employment prior to February 7, 2011.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to February 7, 2011 is denied.

Entitlement to an initial disability rating in excess of 70 percent for PTSD from February 7, 2011 is denied.


Entitlement to a TDIU prior to February 7, 2011 is denied.  




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


